Title: To James Madison from John Jacob Astor, 3 November 1816
From: Astor, John Jacob
To: Madison, James


        
          Sir
          Philadelphia Novr 3. 1816
        
        I had the Honnor to Rive your letter of the 29 ulto in which you are pleased To express a wish that I would Remit to Mr. Gallatin on your account A Bill on Paris for 338 Francs—which I will Do on my Return to new york and of which I will have the pleasure to Transmit to you an account. I have the Honnor to be Most Respectfully Sir your obtd Humbl Servt
        
          John Jacob Astor
        
        
          PS. Would you have the goodness to present My best Respcts To Mrs. Madison.
        
      